ON CONFESSION OF ERROR
PER CURIAM.
Jimmie Jones appeals the denial of his Motion to Vacate, Set Aside or Correct Sentence, challenging his conviction on a single charge of Robbery with a Deadly Weapon. The State appropriately concedes that the trial judge erred by failing to address Jones’ Claim 2, subclaim 3, that Jones’ plea was induced by coercion in that his counsel misadvised him that if he did not enter a plea and was convicted he would “definitely” receive a life sentence. Accordingly, we remand with directions that the trial court address this subclaim. As to all issues actually addressed in the trial court’s order, we affirm without discussion.
AFFIRMED IN PART; REMANDED FOR FURTHER PROCEEDINGS.
LAWSON, C.J., SAWAYA and BERGER, JJ., concur.